CULLEN, Commissioner.
Raymond Williamson has moved for an appeal from a judgment imposing a fine of $200 and a jail sentence of 120 days following his conviction of possessing alcoholic beverages for the purpose of sale in dry territory.
The evidence upon which the conviction was based was obtained in the execution of a search warrant. The defendant made appropriate objections to the admission of the evidence on the ground that the affidavit upon which the warrant was issued was defective. The sole ground of appeal is that the court erred in admitting the evidence.
The affidavit stated that the defendant “now has in possession” alcoholic beverages in a described automobile and that “knowledge of these facts was gained in the following manner, to-wit: Personal knowledge.”
Under the decision in Henson v. Commonwealth, Ky., 347 S.W.2d 546, the affi*826davit was insufficient because it did not state how and when the affiant’s observation was made. The Attorney General concedes error.
The motion for an appeal is sustained and the judgment is reversed.